Shea, J.,
concurring. Although I agree with the remainder of the majority opinion, I disagree with the portion that concludes that the photograph showing the extent of the injuries sustained by Barbara Antoni from the blow received from Eugene Jarvis, the defendant’s companion in the crimes, was “independently relevant to the issue of intent.” In this case there were three issues of intent for the jury to determine: (1) whether the defendant intended to cause the death of Barry Antoni, the murder victim; (2) whether he intended to cause serious physical injury to Cleto Antoni, the first degree assault victim; and (3) whether he intended to cause physical injury to Patricia Antoni, the second degree assault victim. I fail to comprehend how the photographic display of the injuries to Barbara inflicted by Jarvis has any probative value in relation to the defendant’s intention toward the other victims as an element of the crimes charged.
The additional suggestion of the majority opinion that the photograph “tended to negate the defendant’s contention that the shootings were unplanned and a result of momentary panic” is similarly flawed. The extent of the injuries to Barbara caused by Jarvis’ blow adds nothing to the likelihood that the shootings were planned by the defendant previously and thus not the product of an extreme emotional disturbance. It was Jarvis who struck Barbara, not the defendant, whose emotional state can hardly be ascertained from the consequences of a blow delivered by his accomplice.
Although the photograph had no evidentiary value in establishing the defendant’s state of mind toward the three victims at the time he fired his gun at them, I agree with the majority that it tended to corroborate *656some of the events attested to by the state’s witnesses. Nevertheless, since the photograph had some inflammatory potential and the testimony that Barbara had swelling and discoloration around the area of her left eye was largely undisputed, the court should have sustained the defendant’s objection to the photograph. The error was harmless, however, because the photograph was not so gruesome that it could have had any material effect in arousing the passions of the jurors in comparison to the evidence of the injuries received at the hands of the defendant by the three victims of the shooting and also the testimony concerning the injuries to Barbara which the photograph merely illustrated.
Accordingly, I agree with the result.